Citation Nr: 1418443	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a dental condition due to dental trauma for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  At the October 2013 hearing, the Veteran clarified that he is seeking service connection for a dental condition both for VA outpatient treatment purposes and for compensation purposes.  The issue of service connection for a dental condition for compensation purposes has not yet been adjudicated by the RO in the first instance and, therefore, is not within the Board's jurisdiction.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A chronic heart disability was not manifested in active service or within one year of service discharge; any current heart disability, to include a heart murmur and/or mitral regurgitation is not otherwise etiologically related to such service. 

CONCLUSIONS OF LAW

A chronic heart disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a May 2011 notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a heart disability that is etiologically related to his active service.  As he is not competent to independently provide evidence of a diagnosis or etiology of a disability, the record is silent for a nexus between the Veteran's current disability and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In October 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including all forms of valvular heart disease and cardiovascular disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Further, where the Veteran asserts entitlement to service connection for a chronic disease listed under 38 C.F.R. §3.309(a), but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence shows the Veteran has a current diagnosis of heart murmurs and mitral valve regurgitation.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a heart disability in service.  While the Board recognizes the Veteran's current assertion that he was told in service he suffered from a heart murmur, and had difficulties completing some physical activities, the record is void of any diagnosis of a heart disability in service.  The Veteran himself denied a history of palpitation or pounding heart, and his heart and vascular system were clinically evaluated as normal at service separation.  See February 1968 Report of Medical History (RMH) and Report of Medical Examination (RME).  As such, the Board finds that a chronic heart disability was not manifest during the Veteran's active service.  

The Board has considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  However, there is no assertion, nor indication in the record, that the Veteran suffered from symptoms related to his current heart disability since service.  For example, the Veteran denied pain or pressure in the chest, heart trouble, and/or palpitation or pounding heart in February 1983 and February 1987 RMHs associated with his service with the Army Reserve National Guard.  The Veteran first reported to the emergency room in December 2006 with symptoms of chest pain and palpitations.  At that time, he denied any prior symptomatology.  He was then diagnosed with atrial fibrillation, which resolved, and was later diagnosed with heart murmurs and mitral regurgitation.  The Board notes that, at the time he first reported experiencing chest pains and palpitations, he had been separated from active service for more than 35 years.  This significant lapse in time between active service and the first evidence of a heart disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, as noted above, the Veteran was not diagnosed with a heart disability until 2006 at the earliest, over 35 years after discharge from active service.  Therefore, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has not submitted a competent medical opinion relating his current heart murmurs, mitral regurgitation, or any other heart disability to his active service.  The Board acknowledges that the Veteran himself has claimed that he suffers from a heart disability that is etiologically related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., chest pain and pressure; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his current heart disability is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a heart disability is denied.


REMAND

The Veteran asserts that he suffered a dental trauma in service when he was hit in the mouth with a pogo stick while in basic training.  He testified that when he arrived at his permanent duty station in Germany, he noticed the tooth had changed colors, and sought treatment.  After an x-ray was taken, he was informed the tooth's nerve was dead, and both that tooth and the tooth next to it were extracted.  

Service treatment records note the Veteran was provided periapical x-rays in May 1967, which found periapical cysts at teeth numbers 7 and 8, with the bone eroded through the palate and facial plate.  A dental examination and treatment plan followed in June 1967.  

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  While the Veteran is competent to report that he was hit in the face with a pogo stick, he is not shown to have the requisite medical training to determine that such a trauma would have resulted in the periapical cysts for which he was treated in service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

When a detailed report of dental examination is essential for a determination of eligibility for VA benefits, a VA dental examination may be authorized to determine whether the Veteran has a service-connected compensable dental disability or noncompensable dental condition.  See 38 C.F.R. § 3.160(a).  The significance of finding that a noncompensable dental condition (such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease) is due to in-service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  Thus, a VA dental examination is warranted in the present case prior to a Board decision.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice in connection with his service connection claim for a dental condition for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  An appropriate period of time should be allowed for response.

2. Following completion of the above, schedule the Veteran for a VA dental examination to address the Veteran's claimed dental condition.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any necessary diagnostic testing or consultation must be conducted.  After reviewing the record and examining the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran is currently diagnosed with a dental condition(s) such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service trauma.  

A complete rationale must be provided for any opinion expressed, including a discussion of the Veteran's assertion that he was hit in the mouth with a pogo stick and later had teeth numbers 7 and 8 extracted due to resulting nerve damage.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


